 

EXHIBIT 10.5

 

SECOND AMENDED AND RESTATED PROMISSORY NOTE

 

$178,278.21Houston, Texas        March 25, 2014

 

 

FOR VALUE RECEIVED, the undersigned, PETRO ACQUISITIONS, LP, a Texas limited
partnership (“Maker”), hereby unconditionally promises to pay to MICHAEL E.
ELLIS, a Texas resident (“Payee”), the original principal sum of ONE HUNDRED
SEVENTY-EIGHT THOUSAND, TWO HUNDRED SEVENTY-EIGHT AND 21/100 DOLLARS
($178,278.21)  in lawful money of the United States of America, together with
interest on the unpaid principal balance from day to day remaining, computed
from the date of the execution of the 2004 Note (defined below). Interest shall
be paid at the agreed rate of ten percent (10.00%) per annum. This Note,
including all principal and accrued but unpaid interest is due and payable on
December 31, 2021 (the “Maturity Date”).  All past due principal and interest
shall bear interest at the highest lawful rate per annum from maturity until
paid.  Interest has accrued on the principal amount of $178,278.21 since the
execution of the 2004 Note (defined below) as reflected in the books of Payee.  
  

 

This Note is executed in assumption, renewal and extension but not discharge or
novation of (a) that certain promissory note executed by Petro Acquisitions,
Inc. in favor of Payee, dated as of August 20, 2004, in the original principal
amount of $178,278.21 (the “2004 Note”), (b) that certain promissory note
executed by Maker in favor of Payee, dated as of October 1, 2005, in the
original principal amount of $178,278.21 (the “2005 Note”), (c) that certain
promissory note executed by Maker in favor of Payee, dated as of February 26,
2007, in the original principal amount of $178,278.21 (the “2007 Note”), (d)
that certain promissory note executed by Maker, dated as of May 13, 2010, in
favor of Payee in the original principal amount of $178,278.21 (the “2010
Note”)  and (e) that certain amended and restated promissory note executed by
Maker in favor of Payee, dated as of June 30, 2010, in the original principal
amount of $178,278.21.

 

Maker’s obligations under this Note are (a) subordinate and inferior to all
“Obligations” of Alta Mesa Holdings, LP, a Texas limited partnership (the
“Partnership”) as defined in the Sixth Amended and Restated Credit Agreement
dated as of May 13, 2010 (as such agreement has been and  may be modified,
amended or restated from time to time, the “First Lien Credit Agreement”), and
no principal or interest payments may be made on this Note without the unanimous
approval of the “Lenders” (as defined in the First Lien Credit Agreement) and
(b)  subordinate and inferior to all obligations of the Partnership in
connection with any “Senior Unsecured Notes” (as defined in the First Lien
Credit Agreement) issued or guaranteed by the Partnership or its affiliates and
no principal or interest payments may be made on this Note until such Senior
Unsecured Notes have been paid in full.  By acceptance of this Note, Payee
agrees to be bound by the terms of such subordination and shall not accept any
payments under this Note from Maker in violation thereof. 

 





 

--------------------------------------------------------------------------------

 

 

The Maker and Payee agree that no prepayment or other payments shall be made or
received in respect of this Note prior to the Maturity Date, except pursuant to
Section 13(d)(iv) of the Stockholders Agreement (defined below).

 

Reference is made to the Partnership Agreement the Partnership adopted on March
25, 2014 (the “Partnership Agreement”).  The Maker and Payee hereto covenant and
agree that any amounts due and payable by Maker to Payee in respect of this Note
shall (i) not reduce the cash or other assets that would otherwise be
distributable to the holders of the Class B Units (as defined in the Partnership
Agreement) in accordance with the Partnership Agreement (it being agreed that
payment of this Note by Maker is expressly subordinate and junior to the right
of the holders of the Class B Units to receive distributions from the
Partnership unencumbered and unaffected by this Note) and (ii) without limiting
the foregoing, be payable exclusively from, and recourse shall be limited
exclusively to, the cash or other assets otherwise distributable to the General
Partner (as defined in the Partnership Agreement) and the holders of the Class A
Units.  In connection with the foregoing, the parties agree that all
distributions due to the General Partner, the holders of the Class A Units and
the holders of the Class B Units by the Partnership shall be determined as if
this Note did not exist.  Notwithstanding the foregoing, if the Payee receives
any payment or distribution on this Note in contravention of the foregoing,
including any payment or distribution in connection with any bankruptcy,
reorganization, insolvency, receivership or other similar proceeding relating to
the Partnership, Payee shall hold such payment or distribution in trust for the
holders of the Class B Units and shall promptly pay such amount to the holders
of the Class B Units to the extent such holders are entitled to payment of same
as provided under the Partnership Agreement.  The holders of the Class B Units
are entitled to the benefits of the foregoing subordination provisions and (if
not parties to a subordination agreement containing such terms) are third-party
beneficiaries thereof.

 

Reference is made to the Note Purchase Agreement dated as of March 25, 2014
among Alta Mesa Investment Holdings Inc. (“AMIH”), Cortland Capital Market
Services LLC, as administrative agent (the “Agent”) and the holders from time to
time party thereto (as amended, restated or otherwise modified from time to
time, the “Note Purchase Agreement”).  In addition to the foregoing
subordination agreements, if any Note Obligation (as defined in the Note
Purchase Agreement) remains outstanding, payment of the principal, interest or
any other amounts owing under this Note shall not be made by Maker to Payee. 
If, notwithstanding the provisions of the preceding sentence, any payment of any
obligation owing under this Note shall be received by the Payee, such payment
shall be (and shall be deemed to be) held in trust for the benefit of, and shall
be paid over or delivered or transferred to, the Agent for the benefit of the
holders of the Note Obligations for application to the payment of all Note
Obligations then due and payable or, if no such Note Obligations are then due
and payable, to be held as cash collateral for all future Note Obligations that
may become due and payable.  The holders of the Note Obligations are entitled to
the benefits of the foregoing subordination provisions and (if not parties to a
subordination agreement containing such terms) are third-party beneficiaries
thereof.  

 

Reference is made to the Certificate of Designation of Series B Preferred Stock
of AMIH approved and adopted on March 25, 2014 (the “Certificate of
Designation”).  If the Holders (as defined in the Certificate of Designation)
have any right or claim to any assets of AMIH whether as a holder of preferred
or common shares of AMIH (including, without limitation, in respect of



 

--------------------------------------------------------------------------------

 

 

distributions made by AMIH), payment of the principal, interest or any other
amounts owing under this Note shall not be made by Maker to Payee.  If,
notwithstanding the provisions of the preceding sentence, any payment of any
obligation owing under this Note shall be received by the Payee, such payment
shall be (and shall be deemed to be) held in trust for the benefit of, and shall
be paid over or delivered or transferred to, AMIH for application to any future
distributions to be made by AMIH to the Holders.  The Holders are entitled to
the benefits of the foregoing subordination provisions and (if not parties to a
subordination agreement containing such terms) are third-party beneficiaries
thereof.  

 

This Note may not be amended or otherwise modified without the consent of the
Lead Investor (as defined in the Note Purchase Agreement) or the Holders (as
defined in the Certificate of Designation) that collectively hold more than
fifty percent (50%) of the issued and outstanding shares of Preferred Stock (as
defined in the Certificate of Designation).  Neither Maker nor Payee may assign
their respective rights and obligations under this Note without the consent of
the Lead Investor (as defined in the Note Purchase Agreement) or the Holders (as
defined in the Certificate of Designation) that collectively hold more than
fifty percent (50%) of the issued and outstanding shares of Preferred Stock (as
defined in the Certificate of Designation).

 

Subject to the foregoing subordination agreements, this Note may be prepaid in
whole or in part at any time without penalty.  If this Note is placed in the
hands of an attorney for collection or is collected by suit or through the
probate or bankruptcy courts, then Maker shall additionally pay the reasonable
attorney’s fees and cost of collection of the holder thereof. Maker and all
endorsers and guarantors hereof, if any, and all others who may become liable on
or for all or any part of the obligations evidenced hereby, severally waive
presentment for payment, protest, notice of protest, and notice of non-payment
hereof and to the release of any person liable hereon upon any terms deemed
adequate by the holder hereof, in his sole discretion.  Any such renewal or
extension hereof or the release of any person liable hereon may be made without
notice to any of said parties and without affecting their liability. 

 

Reference is made to the Stockholders Agreement dated as of March 25, 2014, by
and among AMIH and each of the Stockholders named on Exhibit A thereto (the
“Stockholders Agreement”).  This Note and any amounts due hereunder shall be
convertible into Common Equity (as defined in the Stockholders Agreement) in
accordance with the terms of Section 13(d)(iv) of the Stockholders Agreement. 

 

[Signature page follows]

 

 

 

--------------------------------------------------------------------------------

 

 

 

MAKER:

 

PETRO ACQUISITIONS, LP,

a  Texas limited partnership

 

By:Alta Mesa GP, LLC,

its general partner

 

  By:/s/ Michael A. McCabe

Michael A. McCabe

Chief Financial Officer

 

 

PAYEE:

 

 

/s/ Michael E. Ellis

Michael E. Ellis



 



Signature Page to Second Amended and Restated Promissory Note

--------------------------------------------------------------------------------